





Exhibit 10.1




FOUR OAKS BANK & TRUST COMPANY




SEVERANCE COMPENSATION AGREEMENT







THIS AGREEMENT is entered into as of this 26th  day of March, 2007, by and
between FOUR OAKS BANK & TRUST COMPANY, a North Carolina banking corporation
(the “Bank”), and W. LEON HIATT, III (“Employee”) and amends and restates the
Severance Compensation Agreement dated October 10, 1994 between the Bank and
Employee.




WITNESSETH

WHEREAS, the Bank considers the maintenance of a vital management group to be
essential to protecting and enhancing the best interests of the Bank and its
shareholders;

WHEREAS, the Bank recognizes that, as is the case with many publicly held
corporations, there is a possibility of a change in control of the Bank, and
that the uncertainty and questions which such a possibility raise may result in
the departure or distraction of management personnel to the detriment of the
Bank and its shareholders;

WHEREAS, the Bank’s Board of Directors has determined that appropriate steps
should be taken (1) to reinforce and encourage the continued attention and
dedication of members of the Bank’s management to their assigned duties without
distraction arising from the possibility of a change in control of the Bank and
(2) to dispel any concerns that Employee may have about taking an active part in
the defense against an inappropriate attempt to bring about a change in control
of the Bank; and

WHEREAS, the purpose of this Agreement to assure Employee that, in the event of
termination of employment after a change of control (to the extent set forth
this Agreement), Employee will continue to receive compensation for a period
which should be sufficient for Employee to find other employment.










--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the mutual agreements set forth in this
Agreement, the legal sufficiency and adequacy of which are hereby acknowledged,
the parties agree as follows:

1.

Employment. Employee agrees that so long as he is employed by the Bank, Employee
shall devote his full-time efforts during normal business hours to the business
and affairs of the Bank and shall support decisions and determinations of the
Board of Directors and Bank policy including, but not limited to, any decision
or determination with respect to responding to an approach or attempt to effect
a Change in Control (as later defined).

2.

Term.

(a)

The term of this Agreement shall be for two (2) years from the Effective Date
unless sooner terminated upon:

(i)

Employee’s written notice to the Bank that he is terminating this Agreement
effective upon a specified date not less than one month after his notice is
given;

(ii) Employee’s death;

(iii) Employee’s illness or other disability inca­pacitating Employee from
performing his duties for six (6) consecutive months as determined in good faith
by Chief Executive Officer, the Board of Directors of the Bank or a committee of
the Board;

(iv) A determination by the Chief Executive Officer or the Board of Directors of
the Bank that Employee is no longer a key executive employee and the delivery of
notice to Employee of such determination and the termination of this Agreement.
Such termination shall be effective upon the delivery of the notice or at a
later date specified in the notice; provided, however, such determination shall
not be made, and if made, shall have no effect, after a Change in Control;

(b)

Unless this Agreement is terminated in accordance with subparagraph 2(a), on
each anniversary of the Effective Date of this Agreement, the term of this
Agreement automatically shall be extended for an additional successive period of
one year, unless either the Employee or




2







--------------------------------------------------------------------------------







the Bank shall give written notice to the other at least three (3) months before
such anniversary date that the term of this Agreement shall not be extended.

(c)

In the event of a Change in Control of the Bank at any time before the
termination of this Agreement, the term of this Agreement shall be automatically
extended to the earlier of (i) a date two (2) years after the date such Change
in Control occurred and (ii) the occurrence of an event of termination described
in clause 2(a)(ii) or (iii).

(d)

In the event of a Termination (as later defined) of Employee’s employment during
the term of this Agreement, the term of this Agreement shall be automatically
extended until all obligations under the Agreement are fully performed.

3.

Change in Control.  For purposes of this Agreement, a “Change in Control” means
one or more of the following occurrences:

(a)

A corporation, person or group acting in concert as described in Section
14(d)(2) of the Securities Exchange Act of 1934, as amended (“Exchange Act”),
holds or acquires beneficial ownership within the meaning of Rule l3d-3
promulgated under the Exchange Act of a number of shares of voting capital stock
of the Bank which constitutes either (i) more than fifty percent (50%) of the
shares which voted in the election of directors of the Bank at the shareholders’
meeting immediately preceding such determination, or (ii) more than thirty-three
percent (33%)  of the Bank’s then outstanding shares entitled to vote.

(b)

A merger or consolidation to which the Bank is a party (other than a pro forma
transaction for a purpose such as changing the state of incorporation or name of
the Bank), if either (i) the Bank is not the surviving corporation, or (ii) the
directors of the Bank immediately before the merger or consolidation constitute
less than a majority of the Board of Directors of the surviving corporation;
provided, however, the occurrence described in clause (i) shall not constitute a
Change in Control if the holders of the Bank’s voting capital stock immediately
before the merger or consolidation have the same proportional ownership of
voting capital stock of the surviving corporation immediately after the merger
or consolidation.




3







--------------------------------------------------------------------------------







(c)

All or substantially all of the assets of the Bank are sold, leased, or disposed
of in one transaction or a series of related transactions.

(d)

An agreement, plan, contract, or other arrangement is entered into providing for
any occurrence which, as defined in this Agreement, would constitute a Change in
Control.

4.

Termination Following Change in Control.

(a)

Termination of Employee’s employment after the occurrence of a Change in Control
(“Termination”) entitles Employee to the benefits described in Paragraphs 5 and
6, unless such Termination is (i) by the Bank for cause or because of disability
or (ii) because of Employee’s death.

(b)

“Cause” means: (i) the willful and continued failure by Employee for a
significant period of time to substantially perform his duties with the Bank
(other than any such failure resulting from his disability) after a demand for
substantial performance is delivered to Employee by the Bank’s Chief Executive
Officer, Board of Directors, or a committee of the Board which specifically
identifies the manner in which the Chief Executive Officer or Board of Directors
believes that Employee has not substantially performed his duties; (ii) the
willful engaging by Employee in gross misconduct materially and demonstrably
injurious to the Bank or (iii) the conviction of Employee of any crime involving
fraud or dishonesty.  No act, or failure or act, on Employee’s part shall be
considered “willful” unless done, or omitted to be done, by Employee, not in
good faith and without reasonable belief that his action or omission was in the
best interests of the Bank. The burden of establishing the validity of any
Termination for cause shall rest upon the Bank.

5.

Benefits.  In the event of Employee’s Termination for any reason except those
set forth in clauses 4(a)(i) or (ii), the Bank shall pay Employee as severance
pay an amount equal to two (two) times Employee’s most recent annual
compensation, including the amount of his most recent annual bonus at the time
of termination (“Severance Pay”). The Severance Pay shall be paid in twenty-four
(24) equal monthly installments without interest, commencing one month





4







--------------------------------------------------------------------------------







after termination, unless and until the Employee obtains other full-time
employment, at which time the balance of the Severance Pay shall be paid within
thirty (30) days in a lump sum amount.

6.

Other Benefits.  In addition, in the event of Employee’s Termination, the Bank
shall:

(a) Maintain in full force and effect, for twenty-four (24) months after the
date of Termination, or unless and until Employee obtains other full-time
employment, all life insurance, health (medical and dental), accidental death
and dismemberment and disability plans or programs in which Employee is entitled
to participate immediately prior to the date of Termination and include Employee
as a participant in such plans on the same terms as he participated before
Termination; provided that Employee’s continued participation is possible under
the general terms and provisions of such plans and programs. In the event that
Employee’s participation in any such plan or program is barred, the Bank shall
arrange upon comparable terms to provide Employee with benefits substantially
similar to those which he would be entitled to receive under such plans and
programs. At the end of the period of coverage, Employee shall have the option
to have assigned to him, at no cost and with no apportionment of prepaid
premiums, any assignable insurance policy owned by the Bank and relating
specifically to Employee.

(b) To the extent permitted by the applicable plan, pay Employee in a lump sum
(or otherwise as specified by Employee to the extent permitted by the applicable
plan) any and all amounts contributed to a Bank pension or retirement plan
(other than any nonqualified deferred compensation plan) to which Employee is
entitled under the terms of any such plan.

7.

No Duty to Mitigate.  Employee shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit as provided for be
reduced by any compensation earned by Employee as the result of employment by
another employer or by retirement benefits after the date of Termination, or
otherwise except as specifically provided in this Agreement.




5







--------------------------------------------------------------------------------







8.

Miscellaneous.

(a) Limit on Effect. This Agreement shall have no effect on any termination of
Employee’s employment before a Change in Control or after the termination of
this Agreement, or upon any termination of employment at any time as a result of
disability, retirement, or death, or as a result of Employee’s voluntary
termination of this Agreement and, in such event, Employee shall receive only
those benefits to which Employee would have become entitled before a Change in
Control. After a change in Control and during its term, this Agreement is in
lieu of any other Bank severance policy involving cash payments, but not in lieu
of other Bank severance policies including, but not limited to, those items
provided in Paragraph 6.  This Agreement does not entitle Employee to employment
for any term whatsoever.

(b) Successors.

(i) The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Bank to assume and agree to perform this Agreement in
the same manner and to the same extent that the Bank would be required to
perform if no such succession had taken place. Failure of the Bank to obtain
such agreement before the effectiveness of any such succession shall entitle the
Employee immediately to the benefits provided in Paragraphs 5 and 6 hereof.

(ii) Employee may not assign this Agreement, but this Agreement shall inure to
the benefit of and be enforceable by Employee’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.   If Employee should die while any amounts would still be payable to
Employee under this Agreement if Employee had continued to live, all such
amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to Employee’s devisee, legatee or
other designee or, if there be no such designee, to his estate.

(c) Expenses. The Bank agrees that if Employee is entitled to Severance Pay or
other benefits under this Agreement and the Bank or its survivor disputes the
obligation to pay Severance Pay or other benefits and Employee prevails, in
whole or in part, the Bank or its




6







--------------------------------------------------------------------------------







survivor shall then promptly pay or reimburse Employee for all expenses incurred
by Employee in such dispute, including, but not limited to, attorneys’ fees and
associated costs.

(d) Notice. All necessary notices, demands, or requests required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given when delivered in person or mailed by United States certified mail,
postage prepaid, to the parties at the addresses set forth below or to such
other address as either party may have furnished to the other.




If to Bank:       

Four Oaks Bank & Trust Company

6144 U.S. 301 South

Four Oaks, North Carolina 27524




If to Employee:     

W. Leon Hiatt, III

110 Kay Lane

Angier, North Carolina 27501

(e) Modifications.  No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Employee and the Bank. No waiver by either party at any time of
any breach by the other party of, or compliance with, any condition or provision
of this Agreement to be performed by such other party shall be deemed a waiver
of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(f) Counterparts; Interpretation. This Agreement may be executed in several
identical counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument. The validity, interpretation, construction, and performance of this
Agreement, shall be governed by the laws of the State of North Carolina. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.




7







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.







FOUR OAKS BANK & TRUST COMPANY

By:

/s/ Ayden R. Lee, Jr. Pres. & CEO

 

Authorized Officer




ATTEST:




/s/ Wanda C. Jones

Corporate Secretary




[SEAL]







/s/ W. Leon Hiatt, III

W. LEON HIATT, III

Employee











8





